Title: From Thomas Jefferson to John Barnes, 28 February 1796
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Feb. 28. 96.

Immediately after inclosing you the power of attorney for recieving interest, it occurred to me that there was a portion of principal reimburseable at the beginning of the present year, and which was announced to cease bearing interest. Inclosed I send you a power of attorney to recieve it, and shall draw for it as occasion presents in order to vest it here either in purchases for Mr. Short or in loans on landed security as has been done with the rest of his money drawn here in compliance with his desire to change the form of a part of his property, and let none of it remain unproductive. I am with great esteem Dear Sir Your most obedt. Servt

Th: Jefferson

